Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to the amendment filed on 12/08/2021.
Claims 1, 8 and 15 are amended by the Applicants.
Claims 1-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
 The invention generally relates to the field of generating software development documentation using machine learning. The cited prior art taken alone or in combination fail to teach the method/system includes in part the following steps “…each metadata is associated with a field of a source code model; and the source code model comprises a plurality of fields configured to store metadata associated with source code; and visualization instructions comprising instructions for converting a source code model into a graphical representation; and a processor operably coupled to the memory, configured to: receive source code for an application; analyze the source code to generate metadata for the source code, wherein: analyzing the source code comprises: executing the source code; and tracking variable changes while executing the source code; and the metadata identifies operations performed within the source code; identify information that is associated with a sequence of data operations that are performed by the source code within the metadata for the source code; populate a field of the source code model with the information that is associated with the sequence of data operations that are performed by the source code in accordance with the source code modeling instructions; generate at least a portion of an architecture diagram based on the populated field of the source code model in accordance with the visualization instructions to generate a graphical representation of the source code model; and output the graphical representation ” as recited in claim 1 and “…analyzing the source code to generate metadata for the source code, wherein: analyzing the source code comprises: executing the source code; and tracking variable changes while executing the source code; and the metadata identifies operations performed within the source code; identifying information that is associated with a sequence of data operations that are performed by the source code within the metadata for the source code; populating a field of a source code model with the information that is associated with the sequence of data operations that are performed by the source code in accordance with source code modeling instructions comprise a plurality of metadata associated with the source code; and each metadata is associated with a field of a source code model; and generating at least a portion of an architecture diagram based on the populated field of the source code model in accordance with visualization instructions to generate a graphical representation of the source code model, wherein the visualization instructions comprise instructions for converting the source code model into the graphical representation of the source code model; and outputting the graphical representation” as recited in a manner in the independent claims 8 and 15.
 The above-quoted claim language is not taught or suggested by the Applied Art (whether considered individually or in any combination).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Related cited arts:
Ferenc, Rudolf, et al. discloses Design patterns present good solutions to frequently occurring problems in object-oriented software design. Thus their correct application in a system’s design may significantly improve its internal quality attributes such as reusability and maintainability. In software maintenance the existence of up-to-date documentation is crucial, so the discovery of as yet unknown design pattern instances can help improve the documentation. Hence a reliable design pattern recognition system is very desirable. However, simpler methods (based on pattern matching) may give imprecise results due to the vague nature of the patterns’ structural description. In previous work we presented a pattern matching-based system using the Columbus framework with which we were able to find pattern instances from the source code by considering the patterns’ structural descriptions only, and therefore we could not identify false hits and distinguish similar design patterns such as State and Strategy. In the present work we use machine learning to enhance pattern mining by filtering out as many false hits as possible. To do so we distinguish true and false pattern instances with the help of a learning database created by manually tagging a large C++ system.

Treude, Christoph, Martin P. Robillard, and Barthélémy Dagenais discloses —Knowledge management plays a central role in many software development organizations. While much of the important technical knowledge can be captured in documentation, there often exists a gap between the information needs of software developers and the documentation structure. To help developers navigate documentation, we developed a technique for automatically extracting tasks from software documentation by conceptualizing tasks as specific programming actions that have been described in the documentation. More than 70 percent of the tasks we extracted from the documentation of two projects were judged meaningful by at least one of two developers. We present TaskNavigator, a user interface for search queries that suggests tasks extracted with our technique in an auto-complete list along with concepts, code elements, and section headers. We conducted a field study in which six professional developers used TaskNavigator for two weeks as part of their ongoing work. We found search results identified through extracted tasks to be more helpful to developers than those found through concepts, code elements, and section headers. The results indicate that task descriptions can be effectively extracted from software documentation, and that they help bridge the gap between documentation structure and the information needs of software developers.

Shepperd, Martin, David Bowes, and Tracy Hall discloses Background. The ability to predict defect-prone software components would be valuable. Consequently, there have been many empirical studies to evaluate the performance of different techniques endeavouring to accomplish this effectively. However no one technique dominates and so designing a reliable defect prediction model remains problematic. Objective. We seek to make sense of the many 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Satish Rampuria whose telephone number is (571) 272-3732.  The examiner can normally be reached Monday-Friday between 8:30 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on (571) 272-3721.  Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 Group receptionist: (571) 272-2100.


/Satish Rampuria/Primary Examiner, Art Unit 2193